In this case the information and the questions raised are substantially the same as those confronting us in J. Frank Taylor v. Moses S. Penton, decided *Page 1070 
this date, except that in the instant case the information alleges that the mullet brought in question were "lawfully caught in the waters of Santa Rosa and Okaloosa Counties" instead of in the "State of Alabama". It is further not contended here that Chapter 14029, Acts of 1929, is void because of interference with interstate commerce.
We have examined thoroughly the record and briefs of counsel in this cause and think that our decision in J. Frank Taylor v. Moses S. Penton, supra, is decisive of the main question raised. We do not decide the question of whether or not Chapter 14029 Acts of 1929 is an arbitrary and unreasonable exercise of legislative power.
The petition is discharged.
ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment.